DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/24/21 has been entered.

Response to Arguments
Applicant’s amendments filed 9/24/21 have been entered. Applicant’s amendments have overcome the previously presented 112(b) rejection(s) in the Office Action of 8/25/2021. 

Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. The claims in question were rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1).
required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.
Additionally, and/or alternatively, the examiner has incorporated Crickmer (US 2254060 A) as a modifying reference used in the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, and 14 each recite “an expansion element comprising […] one or more seal elements bonded to the expansion element”. The claims have recited the expansion element as having the one or more seal element as a sub-element (as suggested by the “comprising” claim language) however, the one or more seal elements have been recited as a separate element (as suggested by the “bonded to the expansion element”). It is unclear if the one or more seal elements are a sub-element of the expansion element or whether or not they are a separate element attached to/bonded to the expansion element. Dependent claims 2-6, 8-13, and 15-20 are rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1) alternatively and/or additionally claims 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1), further in view of Crickmer (US 2254060 A). 

Regarding claim 1, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more seal elements (Fig 11A, seals 1140) bonded to the expansion element (Para 0095, “A bonding material, such as glue (or other attachment means), may be used” to connect seal 1140 to the expansion element gland 1115), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”), wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit a spring comprising a shape of a trapezoid.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that “canted coil springs with un-conventional coil shapes can be used to improve spring loading on a sealing element” (abstract). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. See MPEP 2144.04(IV)(B).    
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
(Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram as modified by vulcanizing the garter springs of Ingram with the rubber seal body of Ingram as suggested by Crickmer because it would provide a specific means for integrating/embedding the two elements together, according to methods already known in the art for a similar device to yield the predictable result of joining an element and an elastomeric sealing element together. 
As a consequence of the modification, Ingram as modified by Haney, teaches wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140; this is results in the elements being cured and bonded together under a narrow reading of the claim.)

Regarding claim 7, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more spikes (Fig 11A, spike indicated around 1115); and 
(Fig 11A, seals 1140) bonded to the expansion element (Para 0095, “A bonding material, such as glue (or other attachment means), may be used” to connect seal 1140 to the expansion element gland 1115), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”), wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.). . 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit a spring comprising a shape of a trapezoid.  
(Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that “canted coil springs with un-conventional coil shapes can be used to improve spring loading on a sealing element” (abstract). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. See MPEP 2144.04(IV)(B).    
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram 
As a consequence of the modification, Ingram as modified by Haney, teaches wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140; this is results in the elements being cured and bonded together under a narrow reading of the claim.)

Regarding claim 14, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
an expansion element (Fig 11A, element indicated at 1108) comprising: 
one or more spikes (Fig 11A, spike indicated around 1115); and 
one or more seal elements (Fig 11A, seals 1140) bonded to the expansion element (Para 0095, “A bonding material, such as glue (or other attachment means), may be used” to connect seal 1140 to the expansion element gland 1115), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”) , wherein the one or more seal elements are cured and bonded as one integral component with the (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit a spring comprising a shape of a trapezoid.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that 
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram as modified by vulcanizing the garter springs of Ingram with the rubber seal body of Ingram as suggested by Crickmer because it would provide a specific means for integrating/embedding the two elements together, according to methods already known in the art for a similar device to yield the predictable result of joining an element and an elastomeric sealing element together. 
As a consequence of the modification, Ingram as modified by Haney, teaches wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140; this is results in the elements being cured and bonded together under a narrow reading of the claim.)

Regarding claims 2, 8, and 15, Ingram further teaches wherein each of the one or more seal elements comprises a plurality of garter springs (Fig 11A, springs 1142 and 1144).  

Regarding claim 3, 9, and 16, while Ingram teaches garter springs which inherently have a distance (Fig 11A, distance between springs 1142, 1144), Ingram is not explicit on wherein the plurality of garter springs are spaced apart by 1 inch to 10 inches.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by having the plurality of garter springs spaced apart by 1 inch to 10 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233. MPEP 2144.05. Moreover, in order to implement the invention of Ingram, one of ordinary skill in the art would necessarily be required to select a distance between the plurality of springs and selection of a distance in the recited range is on the same scale which can be expected for a sealing system in a wellbore system i.e. a matter of inches. The 

Regarding claims 4, 10, 17, Ingram further teaches wherein the one or more seal elements are operable to engage a downhole tubular (Fig 11B, the seal(s) 1140 are in contact with tubular 130). 

Regarding claims 5, 12, and 18, Ingram further teaches wherein the at least one garter spring is disposed around the one or more seal elements (Fig 11A-11B, the garter spring 1142 is disposed circumferentially around the seal 1140, the garter spring is seen as being a circumferential ring in e.g. Fig 2B, 12B, etc.). 

Regarding claims 11 and 20, Ingram as modified by Crickmer further teaches at least one garter spring is vulcanized with the one or more seal elements (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140. 

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1), further in view of Tang (CN 203023474 U – previously provided) (additionally and/or alternatively further in view of Crickmer (US 2254060 A)).


	Tang teaches wherein the at least one garter spring comprises stainless steel, stainless steel alloys, carbon steel, carbon steel allows, nickel alloys, or combinations thereof (Paras 0010 and 0013, the spring may be “carbon steel spiral spring or stainless steel wire coil spring”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using the spring with the material as disclosed by Tang because Tang outlines a list of materials known to be useable for the construction of anti-extrusion garter springs and the selection of one such known material would be required for the implementation of the invention of Ingram and it would be obvious to try, in view of the finite number of options for such springs presented by Tang, and the known and predictably operability of those materials as springs. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


/THEODORE N YAO/Examiner, Art Unit 3676